Exhibit 10.2

Cantor Fitzgerald & Co.

110 East 59th Street

New York, New York 10022

November 7, 2008

BGC Financial, L.P.

111 East 58th Street

New York, New York 10022

Attention: Roger C. Campbell

 

  Re: Clearing Services Agreement, dated May 9, 2006, between Cantor
Fitzgerald & Co. and BGC Financial, Inc.

Dear Mr. Campbell:

Reference is made to that certain Clearing Services Agreement (the “Agreement”),
dated May 9, 2006, between Cantor Clearing Services, a division of Cantor
Fitzgerald & Co. (“CCS”) and BGC Financial, Inc. (“Broker”). Capitalized terms
used herein and not otherwise defined have the meanings set forth in the
Agreement.

BGC Financial, L.P. formerly known as BGC Financial, Inc., hereinafter “Broker”.

1. Pursuant to Section XI.B of the Agreement, CCS and Broker hereby agree to
amend Attachment I of the Agreement as follows:

Attachment I :

CCS shall charge BROKER BROKER’S appropriate share of the aggregate cost
actually incurred in connection with the provision of such services in an amount
equal to (i) the direct cost that CCS incurs in performing those services,
including third party fees and costs, plus (ii) a reasonable allocation of other
allocated costs, including, without limitation, depreciation and amortization
determined in a consistent and fair manner so as to cover CCS’ appropriate costs
or in such other manner the parties shall agree. CCS shall not charge BROKER any
portion of any tax for which CCS receives a rebate or credit, or to which CCS is
entitled to a rebate or credit.

2. General. Except as expressly amended hereby, the terms of the Agreement shall
remain in full force and effect.

[Remainder of this page intentionally left blank]



--------------------------------------------------------------------------------

Sincerely, CANTOR FITZGERALD & CO. By:  

/s/ Thomas Anzalone

Name:   Thomas Anzalone Title:   Chief Operating Officer

 

BGC FINANCIAL, L.P. By:  

/s/ Roger Campbell

Name:   Roger Campbell Title:   President & CEO

[Signature page to amendment, dated November 7, 2008, to Clearing Services
Agreement, dated May 9, 2006, between Cantor Fitzgerald & Co. and BGC Financial,
Inc., relating to cost of services.]